This is an action brought by the plaintiff, a resident of the State of New York, against the defendant, a Virginia corporation, *Page 816 
doing business in this State, to recover damages for personal injuries alleged to have been sustained through the negligence of the defendant occurring in the State of Virginia. Service of process was made upon the process agent appointed by the defendant under C. S., 1137.
The majority of the Court are of the opinion that the court below acquired no jurisdiction of the defendant under such service; King v. MotorLines, 219 N.C. 223, 13 S.E.2d 233; and that the question is properly raised on defendant's objection to the jurisdiction. The action must therefore be dismissed. It is not deemed necessary to decide the other questions involved.
Judgment of the court below is
Reversed.